Case 1:21-cv-01391-RBJ Document 16 Filed 09/16/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21‐cv‐01391‐RBJ

Spyderco, Inc., a Colorado corporation,


          Plaintiff,

v.

Quiet Carry LLC, a California limited liability company,


          Defendant.


               ORDER GRANTING PERMANENT INJUNCTION AND DISMISSAL


          This matter came before the Court on Plaintiff Spyderco, Inc.'s (“Spyderco”) and

Defendant Quiet Carry LLC ("Quiet Carry") (collectively "the Parties") Joint Motion for Entry of

Permanent Injunction and Order of Dismissal, ECF No. 14. Having considered the Motion,

being fully advised of the premises, and for good cause appearing therein, the Court hereby

enters a PERMANENT INJUNCTION and ORDER OF DISMISSAL as follows:

          1.      This Court has jurisdiction over the Parties and the subject matter at issue in this

action.

          2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391.

          3.      Spyderco is the owner of federal and common law rights in the federally registered

trademark “SALT”, U.S. Registration No. 5,604,019 (the “SALT Trademark”).

          4.      The Parties have settled this matter and request that the Court enter this Permanent

Injunction and Order and dismiss this case.
Case 1:21-cv-01391-RBJ Document 16 Filed 09/16/21 USDC Colorado Page 2 of 3




       5.      Quiet Carry, including its directors, officers, members, employees, agents,

predecessors in interest, successors, and assigns, is permanently enjoined from:

               a.      Using the SALT Trademark in connection with Quiet Carry’s goods
                       or services in a manner that cause a likelihood of confusion,
                       including, marketing, advertising, or promotional materials, or
                       otherwise in connection with Quiet Carry’s business;

               b.      Using confusingly similar variations of the SALT Trademark,
                       including “SALTWATER,” in a manner that cause a likelihood of
                       confusion, deception, and/or mistake as to the source, nature, and/or
                       quality of Quiet Carry’s goods or services;

               c.      Otherwise infringing the SALT Trademark;

               d.      Falsely designating the origin of Quiet Carry’s goods or services so
                       as to imply an association with the SALT Trademark and/or
                       Spyderco’s goods and services;

               e.      Causing likelihood of confusion, deception, and/or mistake as to the
                       source, nature, and/or quality of Quiet Carry’s goods or services by
                       use in association with the SALT Trademark; and

               f.      Using “SALT” or confusingly similar variations of the SALT
                       Trademark, including “SALTWATER,” in connection with its
                       knives and related goods and services in a source-identifying way.
                       Solely for clarification purposes, source-identifying uses include but
                       are not limited to the following: calling the knife or knife accessory
                       line “Salt,” “Saltwater,” “Everyday Salt,” “Everyday Saltwater,”
                       “Everyday Salt Knives,” or “Everyday Saltwater Knives.” Solely
                       for clarification purposes, non-source-identifying uses include but
                       are not limited to the following, and are recognized as classic fair
                       uses of a trademark: using “salt” or “saltwater” in a descriptive
                       manner, e.g., “the knives will not rust or corrode in saltwater,” “the
                       knives are designed to function well and not deteriorate in saltwater
                       environments,” or “a knife made for use in salt environments.”

       6.      This case is DISMISSED WITH PREJUDICE, each Party to bear its own attorneys’

fees and costs. This Court shall retain jurisdiction to enforce this Permanent Injunction.




                                                 2
Case 1:21-cv-01391-RBJ Document 16 Filed 09/16/21 USDC Colorado Page 3 of 3




       7.     There being no just reason for delay, the Clerk is directed to enter Judgment on this

Order of Dismissal and Permanent Injunction.

       IT IS SO ORDERED, this        16th    day of September, 2021.

                                            BY THE COURT:


                                            ___________________________________
                                            United States District Court Judge




                                                3
